     Case 1:19-cv-00003-DAD-SAB Document 56 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEY ALVAREZ,                                       No. 1:19-cv-00003-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATION AND DENYING
14   SILVA, et al.,                                      PLAINTIFF’S MOTION FOR A
                                                         PRELIMINARY INJUNCTION
15                       Defendants.
                                                         (Doc. Nos. 50, 51)
16

17

18           Plaintiff Joey Alvarez is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On February 27, 2020, the assigned magistrate judge issued findings and recommendation

22   recommending that plaintiff’s motion for a preliminary injunction be denied. (Doc. No. 51.) The

23   findings and recommendation were served on plaintiff and contained notice that objections were

24   to be filed within thirty (30) days of the order’s date of service. (Id. at 3.) Plaintiff filed

25   objections on March 16, 2020. (Doc. No. 54.)

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28   /////
                                                         1
     Case 1:19-cv-00003-DAD-SAB Document 56 Filed 06/26/20 Page 2 of 2

 1   including plaintiff’s objections, the court finds the findings and recommendation to be supported

 2   by the record and proper analysis. Nothing raised in plaintiff’s objections persuades the

 3   undersigned otherwise.

 4          Accordingly,

 5               1. The findings and recommendation issued on February 27, 2020 (Doc. No. 51) are

 6                  adopted; and

 7               2. Plaintiff’s motion for a preliminary injunction (Doc. No. 50) is denied.

 8   IT IS SO ORDERED.
 9
        Dated:     June 26, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
